--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDMENT NO. 3
TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT




THIS AMENDMENT NO. 3 (this “Agreement”) is entered into as of October 19, 2009,
by and among BEST ENERGY SERVICES, INC (f/k/a HYBROOK RESOURCES CORP.), a
corporation organized under the laws of the State of Nevada (“Best”), BOB BEEMAN
DRILLING COMPANY, a corporation organized under the laws of the State of Utah
(“BBD”) and BEST WELL SERVICE, INC., a corporation organized under the laws of
the State of Kansas (“BWS”) (Best, BBD and BWS, each a “Borrower”, and
collectively “Borrowers”), the financial institutions party hereto
(collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).
 
BACKGROUND
 
Borrowers, Lenders and Agent are parties to that certain Revolving Credit, Term
Loan and Security Agreement dated as of February 14, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations.
 
Borrowers have requested that Agent and Lenders amend certain provisions of the
Loan Agreement as hereafter provided, and Agent and Lenders are willing to do so
on the terms and conditions hereafter set forth.


NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent or
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


12.           Definitions.  All capitalized terms not otherwise defined or
amended herein shall have the meanings given to them in the Loan Agreement.
 
13.           Reservation of Rights: Borrowers acknowledge that Events of
Default have occurred and are continuing under the Loan Agreement, including
without limitation, the following (collectively, the “Existing Defaults”): (x)
Events of Default as a result of the failure of Borrowers to deliver to Agent
the monthly financial statements required pursuant to Section 9.9 of the Loan
Agreement for the months ended July 31, 2009 and August 31, 2009 and (y) an
Event of Default as a result of the aggregate balance of Revolving Advances
outstanding exceeding the Formula Amount less, the aggregate Maximum Undrawn
Amount of all issued and outstanding Letters of Credit in violation of Section
2.5 of the Loan Agreement.
 
Borrower further acknowledges that:
 
(a)           As a result of the Existing Defaults, Agent has the immediate
right to exercise its rights and remedies under the Loan Agreement, the Other
Documents or at law.

 
1

--------------------------------------------------------------------------------

 
 
(b)           To the extent Agent makes any additional Advances after the date
hereof, such Advances shall not constitute either a waiver of, nor agreement to
forbear by Agent with respect to, any past, present or future violation, Event
of Default under the Loan Agreement or the Other Documents, including, without
limitation, the Existing Defaults.  No such additional Advances by Agent shall,
directly or indirectly, in any way whatsoever, impair, prejudice or otherwise
adversely effect Agent’s right at any time and from time to time to exercise any
right, privilege or remedy in connection with the Loan Agreement or related
documents or amend or alter the provisions of the Loan Agreement or the Other
Documents or constitute a course of dealing or other basis for altering any
Obligation of Borrowers or any other Person or any right, privilege or remedy of
Agent under the Loan Agreement or the Other Documents.
 
(c)           Although Agent is not presently taking any immediate action with
respect to any of the Existing Defaults except as set forth above, Agent hereby
reserves all its rights and remedies under the Loan Agreement, the Other
Documents and applicable law, and its election not to exercise any such right or
remedy at the present time shall not (a) preclude Agent from ceasing at any time
to make Advances, (b) limit in any manner whatsoever Borrowers’ obligation to
comply with, and Agent’s right to insist on Borrowers’ compliance with, each and
every term of the Loan Agreement and the Other Documents or (c) constitute a
waiver of any Event of Default or any right or remedy available to Agent under
the Loan Agreement, the Other Documents or applicable law, and Agent hereby
expressly reserves its rights with respect to the same.
 
(d)           No failure or delay on the part of Agent in exercising any right
or remedy under the Loan Agreement and no course of dealing between Borrowers
and Agent shall operate as a waiver of any such right or remedy nor shall any
single or partial exercise of any right or remedy under the Loan Agreement
preclude any other or further exercise thereof or the exercise of any other
right or remedy under the Loan Agreement.  Agent expressly reserves all of its
rights and remedies under the Loan Agreement.
 
14.           Amendment.  Subject to the satisfaction of Section 4 below, the
Loan Agreement is hereby amended as follows:
 
(a)           Section 1.2 of the Loan Agreement is hereby amended by inserting
the following defined terms in their appropriate alphabetical order:
 
“Special Advance Amount” shall mean $1,385,000 during the Special Advance Period
and $0 at all other times.
 
“Special Advance Period” shall mean the period commencing on October __, 2009
and ending on November 16, 2009.
 
(b)           Section 2.1(a) of the Loan Agreement hereby is amended to read in
its entirety as set forth below:
 
 “(a)         Amount of Revolving Advances.  Subject to the terms and conditions
set forth in this Agreement, including Section 2.1(b), each Lender, severally
and not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit or (y) an amount equal to
the sum of:

 
2

--------------------------------------------------------------------------------

 
 
(i)             up to 85%, subject to the provisions of Section 2.1(b) hereof
(“Receivables Advance Rate”), of Eligible Receivables, plus
 
(ii)            up to 100%, subject to the provisions of Section 2.1(b) hereof
(the “Cash Collateral Advance Rate”), of the Cash Collateral Deposit, plus
 
(iii)           the Special Advance Amount in effect at such time, minus
 
(iv)           the aggregate Maximum Undrawn Amount of all outstanding Letters
of Credit, minus
 
(v)           such reserves as Agent may reasonably deem proper and necessary
from time to time in Agent’s reasonable credit judgment, including, without
limitation, the Amendment No. 1 Closing Reserve.
 
The amount derived from (x) the sum of Sections 2.1(a)(y)(i), (ii) and (iii)
minus (y) Section 2.1 (a)(y)(v) at any time and from time to time shall be
referred to as the “Formula Amount”.  The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).”
 
(c)           Section 2.6(b) of the Loan Agreement hereby is amended by deleting
the text “as of the Business Day on which Agent receives” contained therein and
inserting the text “as of the next Business Day following the Agent’s receipt
of” in lieu thereof.
 
15.           Conditions of Effectiveness.  This Agreement shall become
effective when Agent shall have received:
 
(a)           four (4) copies of this Agreement executed by the Required Lenders
and each Borrower;
 
(b)           the $5,000 portion of the Amendment Fee payable on the date
hereof;
 
(c)           a common stock purchase warrant in form and substance satisfactory
to Agent for 250,000 shares of common stock of Best at an exercise price of
$0.25 per share; and
 
(d)           such other certificates, instruments, documents, agreements and
opinions of counsel as may be required by Agent or its counsel, each of which
shall be in form and substance satisfactory to Agent and its counsel.
 
16.           Amendment Fee.  As consideration for entering into this Amendment,
Borrowers agree to pay to Agent, for the ratable benefit of the Lenders, an
amendment fee in the amount of $25,000 (the “Amendment Fee”), which fee shall be
fully earned on the date hereof and which fee shall be payable (x) $5,000 on the
date of this Agreement and shall be charged to Borrowers’ Account and (y)
$20,000 on November 16, 2009 and which may be charged to Borrowers’ Account on
such date

 
3

--------------------------------------------------------------------------------

 
 
17.           Conditions Subsequent.  On or prior to November 3, 2009, Borrowers
shall provide Agent with a letter-of-intent from investors to provide up to
$2,000,000 of additional equity capital to Best on terms and conditions
reasonably acceptable to Agent.
 
18.           Representations, Warranties and Covenants.  Each Borrower hereby
represents, warrants and covenants as follows:
 
(a)           This Agreement and the Loan Agreement constitute legal, valid and
binding obligations of such Borrower and are enforceable against such Borrower
in accordance with their respective terms.
 
(b)           Upon the effectiveness of this Agreement, each Borrower hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended or waived hereby and agrees
that all such covenants, representations and warranties shall be deemed to have
been remade as of the effective date of this Agreement.
 
(c)           The execution, delivery and performance of this Agreement and all
other documents in connection therewith has been duly authorized by all
necessary corporate action, and does not contravene, violate or cause the breach
of any agreement, judgment, order, law or regulation applicable to any Borrower.
 
(d)           No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Agreement (other than the Existing
Defaults).
 
(e)           No Borrower has any defense, counterclaim or offset with respect
to the Loan Agreement or the Obligations.
 
 
19.
Effect on the Loan Agreement.

 
(a)           Upon the effectiveness of this Agreement, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.  Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.  This Agreement shall constitute an “Other Document” for
all purposes under the Loan Agreement.
 
(b)           Except as expressly provided herein, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Agent or any Lender, nor constitute a waiver of any provision
of the Loan Agreement, or any other documents, instruments or agreements
executed and/or delivered under or in connection therewith.

 
4

--------------------------------------------------------------------------------

 
 
20.           Release.  The Borrowers hereby acknowledge and agree that:  (a)
neither they nor any of their Affiliates have any claim or cause of action
against Agent or any Lender (or any of Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) Agent
and each Lender have heretofore properly performed and satisfied in a timely
manner all of their respective obligations to the Borrowers under the Loan
Agreement and the Other Documents.  Notwithstanding the foregoing, Agent and
each Lender wish (and the Borrowers agree) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of Agent’s or such Lender’s rights, interests,
security and/or remedies under the Loan Agreement and the Other
Documents.  Accordingly, for and in consideration of the agreements contained in
this Agreement and other good and valuable consideration, each Borrower (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (each a “Releasor” and collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge Agent, each Lender and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (each a “Released Party”
and collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof arising out
of, connected with or related in any way to this Agreement, the Loan Agreement
or any Other Document, or any act, event or transaction related or attendant
thereto, or Agent’s or any Lender’s agreements contained therein, or the
possession, use, operation or control of any of the assets of agreements
contained therein, or the possession, use, operation or control of any of the
assets of the Borrowers, or the making of any advance, or the management of such
advance or the Collateral.
 
21.           Governing Law.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).
 
22.           Cost and Expenses.   Borrowers hereby agree to pay the Agent, on
demand, all costs and reasonable expenses (including reasonable attorneys’ fees
and legal expenses) incurred in connection with this Agreement and any
instruments or documents contemplated hereunder.
 
23.           Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 
24.           Counterparts; Facsimile Signatures.  This Agreement may be
executed by the parties hereto in one or more counterparts of the entire
document or of the signature pages hereto, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.  Any signature received by facsimile or electronic transmission shall
be deemed an original signature hereto.




[Remainder of page intentionally left blank]


 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.



 
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and as Agent
         
By: /s/ A. Roger Craig, Jr.
 
Name: A. Roger Craig, Jr.
 
Title: Vice President
         
BEST ENERGY SERVICES, INC.
         
By: /s/ Mark G. Harrington
 
Name: Mark G. Harrington
 
Title: Chairman
         
BOB BEEMAN DRILLING COMPANY
         
By: /s/ Mark G. Harrington
 
Name: Mark G. Harrington
 
Title: Chairman
         
BEST WELL SERVICE, INC.
         
By: /s/ Mark G. Harrington
 
Name: Mark G. Harrington
 
Title: Chairman









[Signature Page to Amendment No. 3]

 
6

--------------------------------------------------------------------------------